internal_revenue_service number release date index number ----------------------- -------------- ------------------ ------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b01 plr-116133-05 date date legend distributing llc ----------------------------------------------------------------------------------- ------------------------------------------------------------ distributing --------------------------------------- --------------------------- ----------------------- ------------------------------------------------------------- sub llc -------------------------------------------- --------------------------- ----------------------- -------------------------------------- ----------------------------------------------- ----------------------- sub --------------------------------------------------------------- ----------------------------------------- ----------------------- controlled controlled -------------------------------------------- --------------------------- ----------------------- --------------------------------------------- --------------------------- plr-116133-05 ------------------------------------------------------------- --------------------------------------- ------------------------------------------------------------- --- -- --------------- --------------- -- ----- --------------- ------------ --------- ------ ---- -- --- --- -------------------------- ---------------------- ---------------------------- ---------------------- ------------------------- business a business b business c a b c d e f h i j k l m n o date date date date date ------------------------- -------------------------- ---------------------------- -------- ------------ plr-116133-05 date date date state a state b dear ------------- this letter responds to your request for rulings in a letter dated date regarding certain federal_income_tax consequences of the proposed transactions defined below the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether either of the distributions defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of distributing distributing controlled or controlled see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing distributing controlled or controlled see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group whose includible corporations join in filing a consolidated federal_income_tax return the distributing group distributing has outstanding a single class of stock distributing common_stock which is publicly traded and widely held based on filings with the securities_and_exchange_commission the sec only one shareholder held five percent or more of the distributing common_stock on date plr-116133-05 distributing wholly owns llc an entity intended to be disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations a disregarded_entity distributing owns all of the class a common_stock the distributing class a common_stock and llc owns all of the class b common_stock the distributing class b common_stock and together with the distributing class a common_stock the distributing common_stock of distributing distributing owns all of the stock of sub and controlled the latter the controlled common_stock distributing owns a percent of the class a common interests the llc class a common interests sub owns the remaining b percent of the llc class a common interests and distributing owns all of the class b preferred interests the llc class b preferred interests in llc which is treated as a partnership for federal_income_tax purposes controlled is being formed in connection with the proposed transactions distributing sub controlled and controlled upon its formation each is a member of the distributing group and affiliated with distributing under sec_1_355-3 controlled directly engages in business a and business c and will transfer business a to distributing in the business a transfer defined below so that distributing will be directly engaged through disregarded entities in business a immediately before distribution defined below the primary customer of business a historically has been business c and following distribution the primary customer of business a is expected to be either business c or a joint_venture owned in part by distributing the joint_venture the primary customer of which is expected to be business c llc directly and through disregarded entities engages in business b officers of distributing perform significant management functions including involvement in the making of significant business decisions with respect to business b and regularly participate in the overall supervision direction and control of the employees who operate business b financial information has been submitted indicating that business a which will immediately before distribution be directly conducted by distributing business b conducted by distributing through llc and business c directly conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing and its affiliates have a cash management system the system that has been effectuated in accordance with a master agreement and system procedures the master agreement adopted by participating affiliated entities the system participants to coordinate and maximize the efficiency of the borrowing requirements and capital_investment needs of the participants pursuant to the master agreement all accounts in the system are closed on a monthly basis and loan obligations system obligations are established system obligations only may be established between parent and subsidiary entities pursuant to the master agreement system obligations between an entity and its subsidiary are not netted with the system obligations between the entity and its parent eg an entity with a receivable from its subsidiary does not net the receivable with an plr-116133-05 obligation owed to its parent it is the intent of the system participants that a system obligation creates a direct and independent debtor-creditor relationship between the borrowing entity and the lending entity and the parties have consistently reported system obligations in such a manner for federal_income_tax book and regulatory purposes under applicable state law a system obligation is a valid binding direct and independent obligation of the borrowing entity to the lending entity rescission transaction distributing will have had outstanding during the five-year period preceding distribution multiple series of non-voting preferred_stock the distributing preferred_stock which represented less than b percent of the value of the outstanding distributing stock the distributing preferred_stock was publicly traded and widely held during the five-year period distributing redeemed certain series of the distributing preferred_stock for cash on date distributing redeemed all of the remaining outstanding series of its preferred_stock for approximately dollar_figurec the preferred_stock redemption included in the preferred_stock redemption was a series of preferred_stock the distributing series a preferred_stock which was redeemed for an aggregate redemption price of dollar_figured plus accrued and unpaid dividends on such stock such dividends the accrued dividends one of the holders that participated in the preferred_stock redemption the shareholder held e shares of distributing series a preferred_stock which were redeemed in exchange for dollar_figuref such transaction the redemption distributing intends to enter into an agreement the rescission agreement with shareholder with respect to the redemption upon consummation the rescission transaction pursuant to the rescission agreement on or before date which is the last day of the taxable_year for each of distributing and shareholder that includes the redemption distributing will issue e shares of distributing series a preferred_stock to shareholder the rescission transaction will cause the legal and financial arrangements between distributing and shareholder to be identical in all material respects from the date immediately before the redemption to such arrangements that would have existed had the redemption not occurred shareholder will remit to distributing the entire amount of the proceeds shareholder received in the redemption other than the accrued dividends distributing will also pay to shareholder the exact amount of the dividend payment that would have accrued with respect to the e shares of distributing series a preferred_stock during the period from the effective time of the redemption to the effective time of the rescission transaction as if the shareholder had owned the distributing series a preferred_stock during that time other than as described above no consideration will be paid_by either party to induce the other to agree to enter into the rescission agreement the rescission agreement also releases both parties from any liability or obligation that arose from the redemption distributing stock split and share repurchase plr-116133-05 on date distributing announced its intent to repurchase h shares of distributing common_stock by date through stock repurchases the share repurchases this number excludes any shares redeemed in connection with the exchange_offer defined below and is adjusted to take into account the stock split defined below on date distributing effectuated a two-for-one stock split in a transaction that is intended to qualify under sec_305 the stock split distributing has repurchased i of the h shares sub distribution and liquidation immediately prior to the sub dividend defined below distributing owned all of the stock of sub which was a member of the distributing group sub in turn owned all of the common_stock of distributing and other subsidiaries on date sub distributed the stock of distributing to distributing as a dividend distribution taxable under sec_301 the sub dividend distributing excluded the amount of the sub dividend from its gross_income under sec_1_1502-13 of the income_tax regulations and received a fair_market_value basis in the stock of distributing under sec_301 additionally the sec_311 gain recognized by sub from the sub dividend was deferred under sec_1_1502-13 of the income_tax regulations the deferred gain on date sub contributed all of its assets with the exception of common_stock of distributing received in connection with certain related transactions to a newly-formed disregarded_entity and merged into distributing these transactions were treated by distributing as a liquidation under sec_332 of sub into distributing the sub liquidation following the sub liquidation distributing was treated as a successor person within the meaning of sec_1_1502-13 of the income_tax regulations and succeeded to the deferred gain pursuant to sec_1_1502-13 of the income_tax regulations proposed transactions to effect the separation of business c from business b and the other businesses of the distributing group the following series of related transactions have been proposed collectively the proposed transactions i pursuant to a common plan and agreement executed prior to any transfer pursuant thereto a distributing transfers the llc class b preferred interests to distributing in exchange for distributing class a common_stock and b investor a person not directly or indirectly owned or controlled by distributing transfers at least dollar_figurej to distributing in exchange for distributing preferred_stock of the same series issued to shareholder in the rescission transaction in a transaction intended to qualify under sec_351 a and b collectively the preferred interests contribution the value of the llc class b preferred interests transferred to distributing is less than o percent of the value of the distributing class a common_stock held by distributing immediately after the preferred interests contribution plr-116133-05 ii distributing contributes b percent of the llc class b preferred interests to sub the sub contribution iii distributing forms controlled iv distributing transfers to llc system obligations of distributing to distributing the assigned obligations in satisfaction of system obligations of distributing to llc with the excess assigned obligations if any being contributed to the capital of llc the assigned obligations transfer v distributing distributes i to distributing m percent of the controlled common_stock and ii to llc n percent of the controlled common_stock immediately thereafter llc distributes all of the controlled common_stock received from distributing in the immediately preceding sentence to distributing collectively distribution vi controlled forms a limited_liability_company under the laws of state b that will be a disregarded_entity business a llc vii controlled and business a llc form a limited_partnership under the laws of state a that will be a disregarded_entity business a lp viii controlled contributes a k percent undivided_interest in the assets associated with the conduct of business a certain other assets and liabilities associated therewith to business a llc ix business a llc contributes the assets and liabilities received in step viii to business a lp in exchange for a k percent business a lp limited_partner interest x controlled contributes an l percent undivided_interest in the assets associated with the conduct of business a certain other assets and liabilities associated therewith to business a lp in exchange for an l percent business a lp general_partner interest xi controlled distributes all of the outstanding interests in business a llc and business a lp to distributing the business a transfer xii controlled borrows cash from an unrelated lender the controlled third party borrowing to fund the cash proceeds defined below the controlled third party borrowing will be effective no sooner than the effective time of the contribution defined below and will be contingent upon the effectuation of the contribution xiii distributing contributes the controlled common_stock and certain other assets collectively the contributed assets to controlled in exchange for controlled common_stock the controlled common_stock assumption_of_liabilities associated with the contributed assets and cash the cash portion of the exchange the cash plr-116133-05 proceeds such transaction the contribution the cash proceeds will be in an amount that is intended to be less than the aggregate basis of distributing in the contributed assets reduced by the amount of any liabilities assumed by controlled in connection with the contribution all or part of the other assets may be contributed by controlled to controlled the second contribution controlled controlled and any future members of the affiliated_group_of_corporations of which controlled will be the common parent are herein collectively referred to as the controlled_group xiv controlled forms a limited_liability_company under the laws of state b that will be a disregarded_entity controlled holdings llc xv controlled contributes all or a portion of the outstanding controlled common_stock to controlled holdings llc xvi distributing forms a limited_liability_company under the laws of state b that will be a disregarded_entity repayment llc xvii distributing and repayment llc form a limited_partnership under the laws of state a that will be a disregarded_entity repayment lp xviii distributing contributes k percent of the cash proceeds not utilized as described in step xxii below and a number of shares of controlled common_stock determined as described below to repayment llc xix repayment llc contributes all of that portion of the cash proceeds and all of the controlled common_stock received in step xviii above to repayment lp in exchange for a k percent repayment lp limited_partner interest xx distributing contributes l percent of the cash proceeds not utilized as described in step xxii below and a number of shares of controlled common_stock determined as described below to repayment lp in exchange for an l percent repayment lp general_partner interest the controlled common_stock held by repayment lp is herein referred to as the repayment shares xxi distributing transfers all of its interest in repayment llc and repayment lp to llc in repayment of the assigned obligations such transfer the repayment transfer the number of repayment shares to be contributed by distributing directly and indirectly to repayment lp in steps xviii through xx above and the amount of the assigned obligations satisfied by the repayment transfer will be determined pursuant to an exchange_agreement between distributing and llc that is intended to reflect arm’s length terms xxii in addition to or in the alternative to the use of the cash proceeds described in steps xviii and xx above distributing i irrevocably transfers all or a portion of the cash proceeds to a_trust solely for the benefit of its existing creditors plr-116133-05 which within the period ending date will use the contributed funds solely to satisfy at or before maturity indebtedness including interest incurred or accrued by distributing to various parties unrelated to the distributing group prior to the date of distribution the distributing external debt or ii uses all of the cash proceeds to directly satisfy at or before maturity within the period ending date distributing external debt the distributing external debt intended to be satisfied hereunder will have been incurred in transactions in the ordinary course of business unrelated to the distributions ordinary course transactions xxiii controlled borrows money from an unrelated lender the controlled third party borrowing xxiv controlled repays obligations that it owes to distributing and any amounts required to satisfy its obligations under a shared credit facility with the proceeds of the controlled third party borrowing the controlled debt repayment xxv repayment lp sells the repayment shares to either one or more private investors or the public in exchange for cash the offering the repayment shares will possess in the aggregate less than percent of the total combined voting power and value of controlled common_stock which will be controlled 2’s only outstanding class of stock xxvi distributing initiates an exchange_offer to exchange shares of controlled common_stock for shares of distributing common_stock the exchange_offer the exchange_offer will be subject_to a number of conditions including a condition that a to-be-determined amount of distributing common_stock is tendered for exchange if all conditions to the exchange_offer are not satisfied or waived the exchange_offer will not be completed if the exchange_offer is not completed distributing intends to effectuate distribution by making a pro-rata distribution of the controlled common_stock that it holds following the repayment transfer to all holders of distributing common_stock xxvii distributing distributes the shares of controlled common_stock to shareholders participating in the exchange_offer in exchange for shares of distributing common_stock such shares the exchanged shares if the exchange_offer is undersubscribed distributing distributes the excess shares of controlled common_stock pro_rata with respect to the shares of distributing common_stock that are not tendered in the exchange_offer such shares of distributing common_stock with respect to which such pro-rata distribution is made the non-exchanged shares such transactions together with the repayment transfer collectively distribution and together with distribution the distributions distributing intends to distribute cash to any shareholder that otherwise would receive a fractional share of controlled common_stock distributing intends to utilize an exchange agent to facilitate this payment for fractional shares plr-116133-05 in connection with the proposed transactions the distributing group and the controlled_group will enter into agreements for i transitional services transitional services for a period not expected to exceed two years following the effective time of distribution the transition_period ii tax sharing and allocations such agreement the tax_sharing_agreement and iii certain other contractual relationships the terms of which will be negotiated at arm’s length collectively the continuing agreements the transitional services may be compensated on a cost_basis during the transition_period but will be compensated on an arm’s-length basis if the service period is extended representations distribution the following representations have been made regarding distribution a other than i obligations repaid in the controlled debt repayment in step xxiv above and ii trade payables between distributing and its affiliates and controlled and its affiliates created in the ordinary course of business including those under the continuing agreements controlled will not be indebted to distributing after distribution any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c the financial information submitted on behalf of business b as conducted by distributing through llc and business c as directly conducted by controlled including the five years of financial information for each of such businesses represents the present operations of each business and regarding each business there have been no substantial operational changes since the submission of the financial information d following distribution distributing will continue the active_conduct of business b through llc and controlled will directly continue the active_conduct of business c independently and with their separate employees e distribution is being carried out to facilitate distribution f there is no plan or intention to i liquidate either distributing or controlled ii sell or otherwise dispose_of the assets of either corporation except in the ordinary course of business or iii merge either corporation with any other corporation in each case after the proposed transactions plr-116133-05 g distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution i for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution j except possibly for payments made for transitional services during the transition_period payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length k distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation l the excess_loss_account of distributing in the stock of controlled if any will not have been created or increased by any of the proposed transactions the contribution distribution and the repayment transfer the following representations have been made regarding the contribution distribution and the repayment transfer m other than trade payables between distributing and its affiliates and controlled and its affiliates created in the ordinary course of business including those under the continuing agreements controlled will not be indebted to distributing after distribution any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities plr-116133-05 n no part of the consideration to be distributed by distributing in distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the repayment transfer in step xxi above will be received by llc in its capacity as a creditor of distributing o the financial information submitted on behalf of business a as directly conducted by distributing and business c as directly conducted by controlled including the five years of financial information for each of such businesses represents the present operations of each business and regarding each business there have been no substantial operational changes since the submission of the financial information p immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled which is directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 q following distribution distributing will directly continue the active_conduct of business a and controlled will directly continue the active_conduct of business c independently and with their separate employees r distribution is being carried out for the following corporate business purposes to separate business c from business a business b and the other business of the distributing group in order to i permit an allocation of resources between the distributing group and the controlled_group in a manner that will allow each management group to focus on the strengths and weaknesses of only their respective business which in turn should better facilitate the accomplishment of the business objectives for each of the distributing group and the controlled_group ii eliminate a discount that the markets have applied to distributing 2’s stock due to the distributing group’s ownership of both business b and business c and iii facilitate merger and acquisition activity involving distributing by eliminating in certain circumstances the need for a potential acquirer to seek approval from or review by state a regulators the distributions are motivated in whole or substantial part by these corporate business purposes s there is no plan or intention to i liquidate either distributing or controlled ii sell or otherwise dispose_of the assets of either corporation except in the ordinary course of business or iii merge either corporation with any other corporation in each case after the proposed transactions t distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both u for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of v for purposes of sec_355 immediately after distribution no person plr-116133-05 the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of this representation two or more distributing shareholders who did not act pursuant to a plan or arrangement within the meaning of sec_1_355-6 with respect to an acquisition of distributing common_stock will not be treated as one person for purposes of sec_355 by virtue of such shareholders receiving controlled common_stock in distribution pursuant to the exchange_offer or by virtue of any such receipt with respect to a pro_rata distribution on their distributing common_stock w the total adjusted_basis and the fair_market_value of the contributed assets will equal or exceed the sum of a the total liabilities assumed within the meaning of sec_357 by controlled if any and b the total amount of the cash proceeds received by distributing and transferred in connection with the reorganization as described herein x the liabilities if any assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets to be transferred y immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d notwithstanding the foregoing due to distributing 2‘s belief that the portion of the deferred gain allocated to the stock of controlled will be redetermined to be excluded from gross_income under sec_1_1502-13 distributing will not report such deferred gain as included in taxable_income any excess_loss_account distributing may have in the controlled stock or any excess_loss_account a member may have in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before distribution to the extent required by regulations see sec_1_1502-19 plr-116133-05 z except possibly for payments made for transitional services during the transition_period payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length aa no two parties to the proposed transactions are investment companies as defined in sec_368 and iv bb distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation cc the total fair_market_value of the contributed assets will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of the cash proceeds and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange dd the payment of cash in lieu of a fractional share of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in the transaction to all distributing shareholders in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the transaction any fractional share interests of each distributing shareholder will be aggregated and it is intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock ee the fair_market_value of the contributed assets will exceed their aggregate adjusted_basis immediately after the contribution ff if any property is transferred by distributing to controlled for which an investment_credit determined under sec_46 has been or will be claimed distributing represents that the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property plr-116133-05 the rescission transaction the following representations have been made regarding the rescission transaction gg the rescission agreement is intended to restore the legal and financial arrangements between distributing and shareholder that would have existed had shareholder's stock not been redeemed hh the effect of the rescission agreement is to cause the legal and financial arrangements between distributing and shareholder to be identical in all material respects from the date immediately before the redemption to such arrangements that would have existed had the redemption not occurred ii neither distributing nor shareholder has taken or will take any material position inconsistent with the position that would have existed had shareholder's stock not been redeemed rulings distribution and the rescission transaction based solely on the information submitted and the representations set forth above we rule as follows regarding distribution for u s federal_income_tax purposes i the redemption and the issuance of preferred_stock to the shareholder pursuant to the rescission agreement shall be disregarded and ii the shares of preferred_stock held by shareholder at the effective time of the redemption shall be treated as continuing to be outstanding including during the period from the effective time of the redemption through and including the effective time of the rescission agreement revrul_80_58 1980_1_cb_181 as a result of ruling the redemption did not result in distributing obtaining sec_368 control of distributing common_stock to distributing in distribution sec_355 distributing will recognize no gain_or_loss on its distribution of controlled distributing will not take into account as income or gain the excess_loss_account if any in the stock of controlled existing at the time of distribution see sec_1_1502-19 example common_stock from distributing in distribution sec_355 distributing will recognize no gain_or_loss upon its receipt of the controlled the basis of distributing in the distributing common_stock and controlled plr-116133-05 common_stock after distribution will equal the basis of the distributing common_stock that distributing held immediately before distribution allocated between the distributing common_stock and the controlled common_stock in proportion to their relative fair market values at the time of distribution in accordance with sec_1_358-2 sec_358 sec_1_1502-19 distribution will include the holding_period of the distributing common_stock with respect to which distribution is made sec_1223 distributing 2’s holding_period in the controlled common_stock received in distributing and controlled will allocate their earnings_and_profits in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the contribution distribution repayment transfer and preferred interests contribution the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 the second contribution will not prevent the contribution and distribution from qualifying as a reorganization under sec_368 see revrul_2002_85 c b to the extent the cash proceeds do not exceed the aggregate adjusted controlled will not recognize any gain_or_loss on its receipt of the basis of the assets transferred by distributing to controlled reduced by any liabilities assumed by controlled distributing will not recognize any gain_or_loss on the contribution sec_361 sec_361 and sec_357 contributed assets from distributing in the contribution sec_1032 contributed assets in the hands of distributing immediately before the contribution sec_362 the basis of controlled in the contributed assets will equal the basis of the the holding_period of controlled in the contributed assets received from distributing in the contribution will include the period during which distributing held those assets sec_1223 and except for the possible application of sec_897 to any foreign_person that has owned more than percent of the total fair_market_value of any class of distributing distributing will recognize no gain_or_loss on distribution sec_361 plr-116133-05 stock at some time during the five years preceding distribution the distributing shareholders will recognize no gain_or_loss and will not include any amount in income upon receipt of the stock of controlled in distribution sec_355 a shareholder who receives cash in lieu of fractional shares of controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined below in rulings and and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional shares of stock will be held as capital assets on the date of distribution sec_1221 and sec_1222 the basis of a distributing shareholder in a share of controlled common_stock received in the exchange_offer as adjusted under sec_1_358-1 shall be the same as the basis of the share of distributing common_stock tendered in the exchange_offer if one share of controlled common_stock is received in the exchange for more than one share of distributing common_stock the basis of each share of distributing common_stock must be allocated to the shares of controlled common_stock received in the exchange in a manner that reflects that to the greatest extent possible a share of controlled common_stock received is received in exchange for shares of distributing common_stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing common_stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received in exchange for a particular share of distributing common_stock the shareholder may designate which share of controlled common_stock is received in exchange for a particular share of distributing common_stock provided the terms of the designation are consistent with the terms of distribution each distributing shareholder’s basis in a non-exchanged share as adjusted under sec_1_358-1 shall be allocated between the share of distributing common_stock with respect to which distribution is made and the share or shares of controlled common_stock or allocable portions thereof received with respect to the share of distributing common_stock in proportion to their fair market values if one share of controlled common_stock is received with respect to more than one share of distributing common_stock the basis of each share of distributing common_stock must be allocated to the shares of controlled common_stock received in a manner that reflects to the greatest extent possible that a share of controlled common_stock received is received with respect to shares of distributing common_stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing common_stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock the shareholder may designate which share of controlled common_stock is plr-116133-05 received with respect to a particular share of distributing common_stock provided the terms of the designation are consistent with the terms of distribution each distributing shareholder’s holding_period in the controlled common_stock received in distribution will include the holding_period of the distributing common_stock tendered in the exchange_offer or with respect to which distribution is made provided that the shareholder held such distributing stock as a capital_asset on the date of distribution sec_1223 distributing and controlled will allocate their earnings_and_profits if any in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 llc will obtain a cost_basis in the repayment shares determined as of the effective date of the repayment transfer following distribution controlled will not be considered a successor to distributing for purposes of sec_1504 therefore controlled and its subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent payments made between distributing and controlled pursuant to the tax_sharing_agreement with respect to liabilities that i have arisen or will arise for a taxable_period ending on or before distribution or for a taxable_period beginning before and ending after distribution and ii will not become fixed and ascertainable until after distribution will be treated as occurring immediately before distribution cf 344_us_6 distributing as a successor to sub under sec_1_1502-13 will take into account a portion of sub 2's deferred gain on the distribution of the controlled stock in distribution sec_1_1502-13 we decline to determine under sec_1 c ii c that excluding such portion of the deferred gain is consistent with the purposes of sec_1_1502-13 and other applicable provisions of the code and regulations accordingly such gain will not be redetermined under sec_1_1502-13 to be excluded from gross_income sec_1_1502-13 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding plr-116133-05 i whether either distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether either distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether either distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv the federal tax treatment of the stock split and the share repurchases v the federal tax treatment of the sub dividend and the sub liquidation vi except as provided in rulings and above the federal tax treatment of the preferred interests contribution in step i vii the federal tax treatment of the sub contribution in step ii viii the federal tax treatment of the assigned obligations transfer in step iv ix the federal tax treatment of the business a transfer in step xi x except as provided in ruling above the federal tax treatment of the repayment transfer in step xxi xi the federal tax treatment of the controlled debt repayment in step xxiv xii the federal tax treatment of the offering in step xxv xiii the federal tax treatment of transitional services or xiv except as provided in rulings and above the federal tax treatment of the preferred_stock redemption procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions described herein are completed plr-116133-05 under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and certain authorized representatives sincerely _________________________________ marc a countryman senior technician reviewer branch office_of_chief_counsel corporate
